 PH NURSING HOME 389P H Nursing Home, Inc. and United Food and Com-mercial Workers Union, Local 1529. Cases 26ŒCAŒ17726, 26ŒCAŒ17751, 26ŒCAŒ17786, and 26ŒRCŒ7849 September 28, 2000 DECISION, ORDER, AND DIRECTION OF SECOND ELECTION BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On July 8, 1997, Administrative Law Judge J. Pargen Robertson issued the attached decision.  The Respondent and the General Counsel filed exceptions and supporting briefs, and the Respondent filed an answering brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified.2 Contrary to our dissenting colleague, we agree with the judge that the Respondent unlawfully threatened em-ployees with adverse changes in working conditions if they supported the Union.  Specifically, Supervisor Emma Riddley told employee Rowena McLain in front of a number unit nurses that there would be changes in the call-in policy:  employees would no longer be al-lowed to call in.  Nothing in Riddley™s remarks suggested that she was in any way confining the meaning of her words to the role that the Union might play as the em-ployees™ collective-bargaining representative with re-spect to call-in policy.   In this regard, Tri-Cast, Inc., 274 NLRB 377 (1985) (employees™ history of ﬁwork[ing] on an informal and person-to-person basisﬂ called into ques-tion when a statutory representative is selected), and Hyatt Regency Memphis, 296 NLRB 259 (1989) (prac-tice of going directly to supervisors with employee prob-lems identified as the cost of unionization) are distin-guishable.  We thus reject the dissent™s comparison of the Riddley comments to innocuous statements regarding loss of access to management.  Accordingly, we find, consistent with the judge, that the Respondent has vio-lated Section 8(a)(1).                                                            1 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In adopting the judge™s finding that a bargaining order is not war-ranted in this case, we do not rely on the closeness of the vote in the election or the fact that no unfair labor practices were committed in the weeks preceding the election. 2 We have modified the judge™s Order to comply with the Board™s decision in Indian Hills Care Center, 321 NLRB 144 (1996), as modi-fied by Excel Container, Inc., 325 NLRB 17 (1997). ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, P H Nursing Home, Inc., Jackson, Mississippi, its officers, agents, successors, and assigns shall take the action set forth in the Order as modified. Substitute the following for paragraphs 2(c), (d), and (e). ﬁ(c) Preserve and, within 14 days of a request, make available to the Board or its agents for examination and copying, all payroll records, social security payment re-cords, and timecards, personnel records, reports, and all other records necessary to analyze the amount of back-pay due under the terms of this order. ﬁ(d) Post at its Jackson, Mississippi facility copies of the attached notice marked ﬁAppendix.ﬂ2 Copies of the notice, on forms provided by the Regional Director for Region 26, after being signed by the Respondent™s au-thorized representative, shall be posted by the Respon-dent and maintained for 60 consecutive days in con-spicuous places including all places where notices to employees are customarily posted. Reasonable steps shall be taken by the Respondent to ensure that the no-tices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facility involved in these proceedings, the Re-spondent shall duplicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since August 1, 1996. ﬁ(e) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply.ﬂ IT IS FURTHER ordered that the election in Case 26ŒRCŒ7849 shall be set aside, and this case is remanded to the Regional Director for Region 26 to conduct a new election at a time and place determined by him. [Direction of Second Election omitted from publica-tion.]   MEMBER HURTGEN, dissenting in part. I agree with my colleagues that the Respondent has violated Section 8(a)(1) by implementing and enforcing an unlawful no-solicitation/no-distribution rule, threaten-ing employees with discipline for passing out union lit-332 NLRB No. 21  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 390erature, and interrogating an employee about her union 
activity.  I also agree that 
the Respondent violated Sec-
tion 8(a)(3) and (1) by suspending and discharging 
Felicia Jackson. 
I do not, however, agree that the Respondent violated 
Section 8(a)(1) by thr
eatening employee Rowena 
McLain with adverse working conditions if the Respon-

dent were unionized. 
The judge found that Staffing Coordinator Emma Rid-
dley made this alleged threat during a conversation with 

a number of morning-shift nurses in the staff lounge.  
During the conversation, Riddley referred to union activ-
ity at another nursing home and raised the issue of the 
Respondent™s call-in policy.  Riddley said that ﬁwith the 
Union in the facility[,] we [i.e., employees] would not be 

able to call in like we had before.ﬂ  Riddley said that 
employees would have to ﬁgo through something like a 
third party or a mediator.ﬂ  The judge found that Rid-
dley™s remark was an unlawful threat.  I disagree.   
In Tri-Cast, Inc., 274 NLRB 377 (1985), the Board 
held that statements concer
ning employee loss of direct 
access to management in the event of unionization do not 
constitute threats.  Rather, they ﬁsimply [explicate] one 
of the changes which occur between employers and em-

ployees when a statutory repres
entative is selected.ﬂ  Id. 
at 377.  This proposition is true even if the employer has 

committed other unfair labor practices.  See 
Hyatt Re-
gency Memphis
, 296 NLRB 259 fn. 3  (1989).  Contrary 
to my colleagues, I conclude that Riddley was simply 
giving her view as to the role that the Union would play 

as a bargaining representative.
  Riddley was not threaten-
ing that these perceived consequences would be a com-

pany retaliation for a union victory.  The fact that Rid-
dley™s view may be incorrect does not transform that 
view into a threat. 
   Michael W. Jeannette, Esq
., for the General
 Counsel. 
William I. Gault Jr., Esq. 
and David M. Thomas, Esq., 
of Jack-son, Mississippi, for the Respondent. 
Roger K. Doolittle, Esq., of Jackson, Mississippi, for the Charg-
ing Party. 
DECISION J. PARGEN ROBERTSON, Ad
ministrative Law Judge.  
This matter was heard in Jackson, Mississippi, on April 14, 15, 
and 16, 1997. The charge in Case 26ŒCAŒ17726 was filed on 
October 29, 1996. The charge in Case 26ŒCAŒ17751 was filed 
on November 14, 1996. The charge in Case 26ŒCAŒ17786 was 
filed on December 10, 1996. A consolidated complaint issued 
on December 20, 1996. The petition in Case 26ŒCAŒ7849 was 
filed on September 16, 1996, seeking representation of a bar-
gaining unit including full and part-time certified nursing assis-

tants (CNA), housekeeping, laundry, dietary, and jani-
tor/maintenance employees. An 
election was held on November 
8, 1996. Of 68 eligible voters 24 voted for the Union, 26 voted 
against the Union, and there were 2 challenged ballots. The 

Union filed objections. A report on objections issued on De-
cember 20, 1996. Some of the 
objections were dismissed and 
others found to be coextensive 
with the unfair labor practices allegations in the unfair labor practice charges included herein. 
Respondent, the Charging Party,
 and the General Counsel 
were represented and were afforded full opportunity to be 
heard, to examine and cross-examine witnesses, and to intro-
duce evidence. Respondent and the General Counsel filed 
briefs. Upon consideration of th
e entire record and briefs, I 
make the following findings. I. JURISDICTION Respondent is a corporation with an office and place of busi-
ness in Jackson, Mississippi, where it is engaged in a nursing 
home operation providing inpatient medical care. During the 
12-month period ending Novemb
er 30, 1996, Respondent de-
rived gross revenues in excess of $100,000 and purchased and 
received at its Jackson, Mississippi facility, goods and services 
in excess of $50,000 directly fr
om points outside the State of 
Mississippi. The parties stipulated and I find that Respondent has been an employer engaged in commerce. 
II. LABOR ORGANIZATION 
The parties stipulated and I find that the Charging Party (the 
Union) has been a labor orga
nization at material times. 
III. THE ALLEGED UNFAIR LABOR PRACTICES 
Robert Ellis, organizing director for UFCW Local 1996, At-
lanta, Georgia, and formerly exec
utive assistant to the regional 
director, Region 3, UFCW, testified that the Union conducted 

organizing campaigns from July 1996 among 12 nursing homes 
in Jackson, Mississippi, including Respondent. The first union 
meeting among employees was held around July 28 or 29, 
1996. Felicia Jackson was the only employee of Respondent 
that attended that meeting.  
Rowena McClain, a CNA, has 
worked for Respondent since 
August 1996. McClain testified th
at Administrator Elaine Lee 
spoke to the employees during 
employee meetings during the 
union campaign. Lee told the empl
oyees that they did not want 
a union in the facility and that th
ey would fight it tooth and nail 
if the employees tried to get one in. 
A. 8(a)(1) Allegations 
1. By Director of Nursing Sharon Albritton 
(a) Implementing an illegal no-solicitation and no-distribu-
tion rule; (b) disparately appl
ying its no solicitation and no 
distribution rule; (c) threatened employee with discipline if 

employee solicited or distributed on behalf of the Union; and 
(d) interrogated an employee about union activities. 
In August 1996, Felicia Jackson was called to see Assistant 
Director of Nursing Marilyn Simmons. Simmons told Jackson 
that Director of Nursing Sharon Albritton wanted to see Jack-
son about the union buttons and stuff but that Jackson should to 
not let on that she knew what Albritton wanted. Later that day 
Jackson met with Albritton in Albritton™s office. Sharon Albrit-
ton asked Jackson if she had be
en distributing union material. 
Jackson replied that she had. Albritton asked if Jackson was 

aware that she could not do that while Jackson was on the 
 PH NUSING HOME 391clock. Jackson replied that she had not been on the clock but 
that she had distributed union materials when she first came in 
the building. Sharon Albritton then told Jackson that she could 
not distribute union materials on the premises. Albritton said 
they did not need a union. She al
so said that Jackson could not be reading union materials ther
e on the job. Felicia Jackson 
replied that Albritton could not te
ll her what she could or could 
not read. Albritton told Jackso
n that she would get back to 
Jackson about that. She told Jackson that if Jackson continued 
to pass out union materials she would be written up. 
Jackson has sold things while at work including candy for 
her son™s band.  Albritton was one of the people at work that 
bought candy from Felicia Jackson. 
Sharon Albritton testified that employees are permitted to so-
licit during their nonworking time. For example, employees are 
permitted to solicit the sale of Girl Scout cookies and employ-
ees are also permitted to solicit for a union provided the solici-
tation in either case is during breaktime, mealtimes, and other 
nonworking hours such as before and after work. 
Albritton recalled that Felicia 
Jackson asked her during the 
union campaign in the summer of 1996 what the policy was 
regarding handling paper and discussing the Union. Albritton 
told Jackson that she was not 100 percent sure of the policy but 
that she would check and get back with Jackson. After Albrit-
ton checked with Elaine Lee she went back and told Jackson 
that they could handle or di
scuss union materials provided it 
was on break, during meals, before or after work. According to 

Albritton employees continued to 
engage in the solicitation and 
distribution of union materials 
after her conversation with 
Felicia Jackson. Sharon Albritton denied that she ever did anything to inter-
fere with the solicitation or distribution of union literature. She 
testified that she saw union pam
phlets in the facility during the 
union campaign. Albritton denied that she had 
a conversation with Felicia 
Jackson regarding reading the 
Jackson newspaper. Employees 
are permitted to read newspape
rs during breaktimes. She also 
denied that she did anything to interfere with employees wear-
ing union buttons. 
Administrator Elaine Lee testified that she is the person in 
charge of Respondent™s nursing home. She reports to Polly 
Darnall, chief of operations for Right Care, Incorporated. She 
testified that Respondent do
es not have a written no-
solicitation/no-distribution rule but employees are permitted to 
sell things like Girl Scout cookies provided it is not done during 
working time. Director of Nu
rsing Sharon Albritton came to 
her on one occasion and asked about that rule. She told Albrit-ton that solicitation is pe
rmitted during nonwork times. 
Lee testified that employees di
d distribute union materials in 
the nursing home and that no one was prevented from distribut-
ing those materials and no one wa
s disciplined for distributing 
union materials.  
Rowena McClain testified on cross-examination that while 
she was wearing a union button at work in staffing coordinator 

Emma Riddley™s office, Riddley 
asked her what she was ﬁdoing 
with that pin on?ﬂ McClain replied that she had signed a union 
card and was given the union butt
on. Riddley told her that she 
ﬁdon™t need to have that on;
 that is for the Union.ﬂ 
Sharon Albritton denied that she interrogated any employee 
regarding the employee™s union activities. 
Findings Credibility
 In view of her demeanor and the full record I credit Felicia 
Jackson™s account of her conversation with Sharon Albritton in 
August 1996. Jackson™s testimony 
that Assistant Director of 
Nursing Marilyn Simmons told her that Sharon Albritton 
wanted to see Jackson about the union buttons is not denied. 
Marilyn Simmons did not testify.
 In consideration of her de-
meanor and the record I do not credit the testimony of Sharon 
Albritton to the extent her testimony conflicts with that of 
Felicia Jackson and other credited evidence. I also credit the 
testimony of Rowena McClain th
at she was asked by Staffing 
Coordinator Emma Riddley, ﬁ[W]hat she was doing with that 
(Union) pin onﬂ and that Riddley told her that she did not need 
to have on the union pin. I make
 that determination on the basis 
of the entire record and McClain™s demeanor. 
Conclusion The General Counsel argued that Respondent by Albritton™s 
comments to Felicia Jackson enga
ged in conduct in violation of 
Section 8(a)(1) by implementing 
an overly broad no-solicitation 
and no-distribution rule (Fairfax Hospital
, 310 NLRB 299, 301 (1993); Goldtex, Inc
., 309 NLRB 158, 160 (1991), enfd. mem. 
(4th Cir. 1994)); by disparatel
y applying its no-solicitation and 
no-distribution rule in order to discourage employees from 

assisting the Union (Be-Lo Stores, 318 NLRB 1, 12 (1995); by 
threatening Jackson with discipli
ne if she continued to engage 
in lawful union activity (
Fieldcrest Cannon, 318 NLRB 470, 519 (1995); and by unlawfully interrogating Jackson about her 
union activities (
Sunnyvale Medical Clinic
, 277 NLRB 1217 
(1985); Goldtex, supra at 160). 
In consideration of the credited testimony of Felicia Jackson 
and Rowena McClain, I find that
 Director of Nursing Sharon 
Albritton unlawfully interrogated Jackson about her union ac-
tivities in August 1996 when she as
ked Jackson if she had been distributing union materials. At 
the time of that conversation 
the union organizing campaign had 
just started at Respondent 
nursing home and it was not shown that Felicia Jackson was a 

known union advocate engaged in 
solicitation and distribution 
of union materials while she was on the clock. The record illus-

trated that Respondent and in pa
rticular Director of Nursing 
Albritton took a strong position in opposition to the Union. The 
information sought by Albritton in
cluded all union activities by 
Jackson on the clock or on the premises. Albritton was the 
highest-ranking supervisor in 
the nursing department which 
included all nurses and CNAs. The record is unclear as to 

whether Jackson responded truthfully to Albritton. Respondent 
introduced evidence showing that
 Jackson successfully solic-
ited authorization cards during 
working time. That tends to 
show that Jackson was not fully candid in her response to Al-
britton. There was no showing that Respondent had a valid 
purpose in seeking to determine th
e full extent of Felicia Jack-
son™s on-premises union activity. Albritton did not tell Jackson 
why she needed the information and she did not assure Jackson 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 392against reprisals. 
Cooper Tire & Rubber Co. v. NLRB
, 957 F.2d 
1245, 1255Œ1256 (5th Cir. 1992). 
I find that Sharon Albritton informed Jackson that Respon-
dent had an illegal overly broa
d no-solicitation, no-distribution 
rule by telling Jackson that she could not solicit or distribute 
union materials while on the clock or distribute union materials 
on the premises. The credited testimony of Jackson and 
McClain proved that Respondent, through Sharon Albritton, 
applied its no-solicitation/no-dist
ribution rule in a disparate 
manner by prohibiting solicitation and distribution for the Un-
ion while on the clock and while on the premises even though it 
permitted other solicitation and distribution such as the sale of 
Girl Scout cookies. The evidence proved that Sharon Albritton 
unlawfully threatened Felicia Jackson with a writeup if Jackson 
continued to pass out union materials. 
2. By Staffing Coordinator Emma Riddley 
Threatened Employee with Adverse Changes in  
Working Conditions Rowena McClain, a CNA, has 
worked for Respondent since 
August 1996. McClain testified 
about a conversation she and 
CNA LaBrenda West had with Staffing Coordinator Emma 
Riddley in early October 1996 in
 the employee lounge of Re-
spondent™s facility. Riddley told them that she knew that 
LaBrenda West had dealings with the Union at Crawford. 
Crawford is another nursing home. LaBrenda asked how did 
Riddley know that and Riddley said that she had her ways of 
getting information. Riddley said that ﬁwith the Union in the 
facility we (the employ
ees) would not be able to call in like we 
had before.ﬂ Riddley said that the employees would have to go 
through something like a third party rather than calling in early. 
McClain testified on cross-examination that while she was 
wearing a union button at work in
 Emma Riddley™s office, Rid-dley asked her what she was ﬁdoi
ng with that pin on?ﬂ McClain 
replied that she had signed a 
union card and was given the un-
ion button. Riddley told her that
 she ﬁdon™t need to have that 
on; that is for the union.ﬂ 
Emma Riddley testified that Respondent has a written rule 
requiring employees to call in prior to an absence. She recalled 

there were 2 writings, one that required call in 4 hours and the 
other 2 hours, before the start of the shift. Riddley testified that 
she elected to go with the 2-hour call-in requirement. On one 
occasion she was explaining the policy to a new employee, 
LaBrenda West, and other employ
ees were present. She told 
West that Respondent was stri
ct on its rules requiring reporting 
on time, taking no more than the scheduled break and not leav-
ing until the scheduled end of the shift. The other employees 
present included Rowena McClain, May Garner, and other 
employees. One of the employees commented that if they voted 
the Union in they would not have to come in on time. Emma 
Riddley told the employees that according to the contract that 
she had read they would still be required to come to work on 
time. Riddley was referring to the contract between the Union 
and Crossgate Manor that was available in the breakroom (R. 
Exh. 4). Riddley denied that she threatened to change Respon-
dent™s call-in policy. She did tell the employees that the policy 
had been there a long time and she would be enforcing Respon-
dent™s call-in policy. Riddley denied that she enforced that 
policy differently after the beginning of the union organizing 
campaign. She has also continued to enforce the employees™ 
attendance policy as she did before the union campaign. 
Riddley denied that she has ever called an employee into her 
office or in the breakroom for a discussion. She was afraid to 
try to answer employees™ questions and she would leave her 
office whenever employees came in. She denied saying any-
thing to Ms. West about West™s involvement with the Union at 
Crawford Nursing Home. Riddley admitted that West did hold 

a second job at Crawford. Ridd
ley denied knowing whether 
there was a Union at Crawford Nursing Home. 
Findings Credibility
 In consideration of the record 
and her demeanor I find that I am unable to fully credit the testimony of Emma Riddley. I 
found her testimony that she 
did not notice any employees 
wearing union buttons to be especially incredible. 
As shown above I do credit the testimony of Rowena 
McClain. 
Conclusion The General Counsel argued that Riddley implied that she 
had modified Respondent™s polic
y regarding calling in from 4 
to 2 hours before the shift and that employees would be sub-
jected to a change in that policy if they selected the Union 
(Federal Stainless Sink
, 197 NLRB 489, 491 (1972); 
Flexsteel 
Industries, 316 NLRB 745 (1995)). 
The credited testimony of Rowena McClain proved that Re-
spondent, through Emma Riddley, 
did threaten employees that 
they would not be allowed to phone in as they could under 
current policy if the Union was selected. Riddley threatened the 
employees that with the Union 
in they would have to go 
through the third party. Those comments constitute unlawful 

conduct in violation of Section 8(a)(1) of the Act. 
3. By Chief Operating Officer Polly Darnall 
Polly Darnall, the chief operating officer of Right Care, testi-
fied that Right Care operate
s 18 nursing homes including Re-
spondent facility. She testified th
at she met with the employees 
during the union organizing campaign. On October 15 and 16, 

1996 she read a speech to the employees. General Counsel 
Exhibit 2 is that speech. A video recording was played to the 
employees during a break in Darnall™s speech.  
Solicited grievances from employees 
Threatened Employee with Unspecified Reprisals 
The General Counsel pointed to page 3 of Darnall™s written 
speech to the employees as demonstrating comments in viola-
tion of Section 8(a)(1) (GC Exh. 2), where she made the fol-
lowing comments:  I think it is not only to your
 (the employees™) benefit, 
but also to ours to know what the problems are in our fa-
cility. Communication, however, is a two-way street. The 
Administration has to listen to you, and you have to be 
willing to listen to the Administration. I have asked you to 
give us a chance and to put your trust in us and not this 
Union. I hope you will do this. 
 PH NUSING HOME 393If you put your trust in me and the Administration of 
this facility, you will not regret your decision. 
 Findings Credibility
 There is no dispute but that the above language was included 
on page 3 of Polly Darnall™s speech. 
Conclusion General Counsel argued that 
Darnall™s comments regarding 
open communications that that em
ployees will benefit if man-
agement knows the problems, constitute efforts to ascertain 
employees™ grievances and her st
atement that em
ployees should 
give management a chance, equates to an implied promise to 
remedy the problems (
Performance Fiction Corp
., 319 NLRB 
859, 870Œ871 (1995); Fieldcrest Cannon
, supra at 519Œ521). General Counsel contends that Darnall™s comment that employ-
ees will not regret their decisi
on to trust Respondent implies 
that Respondent will regard employees™ decision to support the 
Union as not trusting Respondent (Adam Wholesalers, 322 NLRB 313 (1996)). 
Despite what Darnall said in her speech there was no show-
ing that a procedure was established for the receipt of griev-ances. The employees were not s
hown to have been asked at 
any specific time during or after the speech to either speak out 
or communicate their grievances in any other manner. The 
evidence shows that Darnall™s comments were nothing more 
than rhetorical. Moreover, I see 
nothing in Darnall™s speech that 
could be construed as a threat 
of unspecified reprisals. The 
comment that the employees will not regret putting trust in the 
administration when read in the entire speech does not carry an 
implication that employees will regret putting their trust in the 
Union. Westek, Inc., 316 NLRB 98, 101 (1995). Additionally, 
the speech included Darnall™s statement to the employees that 

she could not make any promises. 
Trump Plaza Associates
, 310 
NLRB 1162, 1166 (1993). I find that Respondent did not en-
gage in unlawful conduct as alleged in this instance. 
Harper Collins of San Francisco
, 317 NLRB 168, 172, 180 (1995); 

Columbian Rope Co
., 299 NLRB 1198, 1201 (1990). 
4. By Housekeeping Supe
rvisor Eileen Wilson 
Restricted an Employees Movements Because of Her 
Union Activities 
Mary Williams testif
ied that she has worked for Respondent 
in housekeeping on and off since 1989. Eileen Wilson is her 
supervisor. Williams testified that she went into the kitchen to 
get clean cups a few days before
 the NLRB election.  Pujol, a 
supervisor of the kitchen was pr
esent along with others in the 
kitchen. Williams knocked on the door and no one responded. 
She then walked in and asked for some clean cups. No one 
responded and she repeated her request louder. She was told to 
hush and to get out of the kitchen, that she was not supposed to 
be there. Williams picked up two cups. Williams testified that 
she was looking for cups for a patient. After she left Williams was paged but she did not respond. 
Supervisor Eileen Wilson told Mary Williams that Pujol had 
paged Williams. Wilson said that Pujol asked her to tell Wil-
liams to stay out of the dietar
y disturbing ﬁPujol™s girlsﬂ be-
cause Williams was back there talking about the Union. Wil-
liams testified that she had not been talking about the Union in 
the kitchen. 
Williams admitted there is a rule prohibiting anyone other 
than dietary employees from entering the kitchen and that she 
has been told that she was not supposed to be in the kitchen. 
However, she frequently would go back there to help.  Pujol 
had told her to go ahead and come in the kitchen. Williams 
admitted there were no nondietary employees in the kitchen on 
the occasion when she was cautioned against coming into the 
kitchen and she testified that she was on break when she went 
to the kitchen.  
CNA Mary Howard testified that
 Respondent has a rule that 
only dietary employees may go in 
the kitchen. However, when 
asked about anything in writing,
 Mary Howard testified that 
there was a sign on the door saying ﬁemployees only.ﬂ 
Administrator Elaine Lee tes
tified that Respondent has a 
written rule that only dietary employees are allowed in the 
kitchen. 
Eileen Wilson, manager over 
housekeeping and laundry, tes-
tified that she received a phone 
call from Pujol about Williams 
being in the kitchen and disrupti
ng the dietary employees. Pujol 
said that it was against infection control regulations for Wil-
liams to be in the kitchen. Wilson went to Williams and told her 
to please stay out of the kitche
n. Wilson denied that she re-stricted any employee because of the Union. 
A representative of the Mississi
ppi Department of Health 
testified that their regulations pr
ohibit anyone other than dietary 
employees and administrators from entering food service areas. 
Virgie M. Jackson testified that she is a rehab CNA for Re-
spondent.  Jackson testified that 
Respondent has a standing rule 
that any employee other than those that work in the kitchen, are 
not allowed to go in the kitchen. 
Findings Credibility
 Here the matter in dispute 
involves whether Eileen Wilson directed Mary Williams to stay out of the kitchen because she 
was in there talking about the Union. In regard to that question 
only I am unable to discredit the 
testimony of Eileen Wilson.  
Wilson appeared to testify truthfully. In consideration of her 
demeanor and the full record I 
credit her testimony and do not 
credit the conflicting testimony of Mary Williams. 
Conclusion The General Counsel argued that even though Respondent 
published a prohibition against 
nondietary employees entering 
the kitchen, that rule was not
 routinely followed and Respon-
dent discriminatorily applied the prohibition against Williams 
because she was thought to be in the kitchen talking about the 
Union (Laser Tool, 320 NLRB 105, 109 (1995)). General 
Counsel argued that Respondent™s own witness, Mary Howard, 

rebutted its contention that onl
y kitchen employees are permit-
ted in the kitchen. 
However, in view of my credibility determinations, I find 
that General Counsel failed to prove that Mary Williams was 

restricted from the kitchen because of the Union. Mary Wil-
liams testified that she was not
 talking about the Union while 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 394she was in the kitchen. Eileen Wilson credibly testified that she 
did not say anything to Williams 
about her being in the kitchen 
talking about the Union. I find that the evidence failed to prove 

that Respondent restricted empl
oyees because of the Union. 
B.  The 8(a)(3) Allegations 
Suspended and Discharged Felecia Jackson 
Felicia Jackson started working for Respondent in December 
1992. She was a CNA on the 7 a.m. to 3 p.m. shift. CNAs are 
charged with taking care of pa
tients (frequently called resi-
dents) including bathing, dressi
ng, feeding, and exercising the 
patients. CNAs were normally 
assigned 10 patients. Jackson 
reported to a charge nurse. 
Jackson was involved in the uni
on organizing campaign. She 
solicited employees to sign auth
orization cards; she distributed 
prounion organizing materials at 
work; wore union buttons to 
work beginning on July 26, 1996, and was seen with the button 
by supervisors including Elaine
 Lee; she attended union orga-
nizing meetings; and she was the union observer at the NLRB 
conducted election. The evidence illustrated that Felicia Jack-
son was the most prolific solic
itor of union authorization cards. 
Felicia Jackson was asked by CNA Mary Tutson for some 
union authorization cards so that
 Tutson could solicit employ-
ees on the evening shift. Subsequently Jackson asked Tutson 

for the return of those cards. Tutson replied they were at home. 
She never returned the cards to
 Jackson. Tutson subsequently 
served as the Respondent™s election observer at the NLRB con-
ducted election. 
Virgie Jackson has worked fo
r Respondent as a rehab CNA 
for about 2 years. She attended 
two union meetings with Felicia Jackson. She saw Felicia Jackso
n wear a union button at work. 
Felicia Jackson wore her union bu
tton just below her name tag. 
Union Organizing Director Robe
rt Ellis was the executive 
assistant to the union regional director at the time of the 1996 
union campaign. Felicia Jackson was the only employee from 
Respondent to attend one of the fi
rst union meetings
 in Jackson, Mississippi. Ellis gave Felicia J
ackson one of the Union™s or-ganizing packets that included 
a know your rights document, 
some documents from the NLRB 
about conducting a fair elec-
tion, an authorization card and a new initiation dues card. 
Ellis explained to Felicia Jackson that the authorization cards 
were the employees™ authorization for the Union to represent 
them and that an employee did not become a member of the 
Union by signing an authorization card. 
As shown above, I credited ev
idence showing that Jackson 
was called into see Assistant Director of Nursing Marilyn 
Simmons in August 1996. Simmons told Jackson that Director 
of Nursing Sharon Albritton wanted to see Jackson about the 
union buttons and stuff but that Jackson should not let on that 
she knew what Albritton wanted. Later that day Jackson met 
with Albritton in Albritton™s office. Sharon Albritton asked 
Jackson if she had been distributing union material. Jackson 
replied that she had. Albritton 
asked her if she was aware that 
she could not do that. She told Jackson that she could not do 
that while Jackson was on the clock. Jackson replied that she 
had not been on the clock but that she had distributed union 
materials when she first came in the building. Sharon Albritton 
then told Jackson that she could not distribute union materials 
on the premises. Albritton said they did not need a union. She 

also said that Jackson could not be reading union materials 
there on the job. Felicia Jackson 
replied that Albritton could not tell her what she could or could not read. Albritton told Jackson 
that she would get back to Jack
son about that. She told Jackson 
that if Jackson continued to pass out union materials she would 
be written up. Jackson testified 
that she did not pass out union 
literature on the premises after th
at conversation with Albritton. 
About October 4, 1996, Felicia 
Jackson received a phone call 
at work around 1 p.m. that her sister was hospitalized and that 

Jackson was needed at the hospital. Jackson told Staffing Coor-
dinator Emma Riddley what had occurred. Riddley told Jackson 
to take care of Jackson™s patien
ts and to tell her charge nurse 
and her coworkers that she was leaving. As Jackson left the 

nursing home she saw Elaine Lee.  Lee said that she hoped 
Jackson™s sister gets better. 
When Jackson came to work the next day she saw Charge 
Nurse B. J. Adams in the di
ning room. Jackson told Adams 
about her sister and that she needed to leave early that day. 

Jackson told Adams that she needed to leave to relieve her 
mother at the hospital about 1 p.m. Adams told her that Jackson 
had to talk to her supervisor
. Jackson saw supervisor Annie 
Wilson and told her what had occurred the day before. Jackson 
asked Wilson if she could leave ear
ly that day. Wilson told her 
to go back to her charge nurse, clear it with the charge nurse 
and make sure that her coworker
s would take care of Jackson™s patients. Jackson said that Wilson did not tell her to return and 
see Wilson. The charge nurse wa
s B. J. Adams. Jackson went 
back to Adams, and told her that Annie Wilson had said she 
could leave early if she finished her work, cleared leaving early 
with Adams and made sure the other CNAs took care of Jack-
son™s patients. Adams said that it was okay with her for Jackson 
to leave early. 
Around 9 or 9:30 a.m. Jackson phoned her mother at the 
hospital and learned that no one 
was sure what was causing the 
sister™s illness. Her mother told Jackson that she needed to re-
turn to the hospital. 
Around 10:30 a.m. Jackson told B. J. Adams that when she 
finished with patient King she 
would be leaving because she 
had finished her workload. Adams told her that was okay. Two 

CNAs, Mae Garner and Catherine Claiborne, helped Jackson 
get King in a whirlpool. Jackson told the CNAs that she was 
real tired and was going home early if they would take care of 
her patients. Garner and Claiborne indicated they would care 
for Jackson™s patients. Jackson 
recalled that she had only seven 
or eight patients that day. 
After finishing with King, Jackson went to find the charge 
nurse. B. J. Adams was not at the station. However Charge 
Nurse Margaret Freeman was there. Jackson told Freeman that 
she was finished. Jackson testified that Freeman replied, 
ﬁ[O]kay and she hopes my sister feels better, and I told her I 
was leaving.ﬂ Jackson recalled that conversation occurred at 11 
a.m. She was originally
 scheduled to work until 3 p.m. that day. 
Sharon Albritton was notified by RN (supervisor) Annie 
Wilson that Felicia Jackson left
 the facility around 11 a.m. on 
October 5, 1996, even though she had permission only to leave 

at 1 p.m. Albritton contacted Elaine Lee and Emma Riddley 
and informed them of the incident. She then phoned Annie 
 PH NUSING HOME 395Wilson and told her to have ever
yone available to speak with 
Albritton. Albritton asked that all supervisors document what 
had occurred regarding Felicia
 Jackson leaving early. 
On the evening of October 5, around 9 or 9:30 a.m., Jackson 
received a phone call from Emma Riddley. Riddley asked her 
what mess had she been carrying on over at the nursing home. 
Jackson asked Riddley what she meant but Riddley did not 
reply. Riddley said, ﬁWell, I™m so
rry, Felicia, but you™ve been 
suspended and you have to be at the nursing home Monday 

about 1:30 p.m. to have a meeting with Ms. Lee and Ms. Albrit-
ton.ﬂ Before that call Jackson ha
d been scheduled to work on 
Monday, October 7. 
Emma Riddley testified that
 Annie Wilson phoned her on 
October 5, 1996, regarding Felici
a Jackson leaving work early. 
Wilson asked Riddley about the pr
ocedure that employees were 
required to follow when they abandoned their patients. Riddley 
told Wilson to phone Albritton.  Riddley tried without success 
to have someone come in to replace Felicia Jackson. Riddley 
testified that she phoned Felicia Jackson that night and told 
Jackson that she had replaced he
r for the next 2 days and that 
Jackson was to attend a meeti
ng with Albritton and Lee on Monday. Riddley testified that she does not think she knew of 
Felicia Jackson™s union activities at that time. 
Felicia Jackson reported to Lee™s office on October 7. Elaine 
Lee told Jackson that she was so
rry but that Jackson was fired. 
Sharon Albritton told Jackson that she was fired for patient 

abandonment and leaving the prem
ises without permission and that they found some discrepancie
s in the time that Jackson left. Jackson asked how that could be when her timecard plainly 
stated the time she left. Albritton told Jackson that she had 
writeups against Jackson from A
nnie Wilson and B. J. Adams. Jackson asked to see the writeups
 but Albritton told her that she 
could not see them. Albritton handed Jackson a completed per-
sonnel action report and asked Jack
son to sign. Jackson replied 
that the report represented a lie and she could not sign it.  Lee 

told Jackson that she hated to 
lose Jackson because she was a 
good worker but due to company policy she could not keep her. 
Jackson asked for a copy of the disciplinary action report of her 
discharge (GC Exh. 10) but was told she could not have a copy. 
Jackson testified that she follo
wed established practices in 
leaving early on October 5. Sh
e followed the same procedure 
on numerous occasions before th
at date and had never been 
disciplined because of leaving on those occasions. Jackson 
recalled there were several other employees that left the facility 
and were not fired. Those included Mary Bingham. 
Bettye J. (B. J.) Adams worked for Respondent from Febru-
ary 1993 until October 14, 1996. She also worked for a tempo-
rary service when she was not on duty with Respondent. She 
was a LPN charge nurse for Respondent. Adams recalled that 
during the 1996 union campaign supervisors, including Sharon 
Albritton, talked about the Union. 
Adams testified that Felicia Jackson talked with her on Oc-
tober 5, 1996. Jackson came to her in the dining room that 
morning and told her that she was going to ask Supervisor An-
nie Wilson if she could leave early. Adams told Jackson that 
was fine with her if Jackson did her work. Adams testified that 
Jackson left to speak to Annie Wilson. 
Between 8 and 8:30 a.m. Felicia Jackson came back to Ad-
ams and told her that she had talked with Annie Wilson and that Wilson said it was okay for her to leave early if she 
checked with ﬁus.ﬂ Jackson said that Wilson said it was okay 
for her to leave at 1 p.m. 
Around 10 a.m. on October 5, B. 
J. Adams saw Felicia Jack-son talking on the phone. Jackson s
ubsequently told Adams that 
she was on her last patient, King, and that she needed for Ad-

ams to put medicine on King™s foot. While Adams was apply-
ing the medicine to King™s foot
, Jackson told her that Annie 
Wilson had said that she could leav
e at 1 p.m. but she needed to 
leave earlier. Adams replied that was fine as long as Jackson 
finished her patients. Jackson told Adams that she had talked to 
the other CNAs and they did not 
have a problem with her leav-
ing early. 
CNA Mae Etta Garner testified that she was working with 
Felicia Jackson in the shower room on October 5, 1996. Be-
tween 10 and 10:30 a.m. Jackson told Garner that she was sick 

and was going home after the two of them finished the patient 
they were working with. 
B. J. Adams testified that later, before lunch, Freeman told 
her that Jackson had said that she was leaving. 
Although CNAs have 10 patients
 normally, Jackson had only 
about 7 or 8 that day. 
Adams testified that she followed her normal routine of re-
assigning Jackson™s residents, to the other CNAs after Jackson 
left early on 
October 5.  Adams saw Annie Wilson after Jackson left. Wilson told her 
that Felicia did not come back to her even though she had asked 
Jackson to check with her before leaving. Adams said that 
Freeman let Jackson go and ther
e was no reason for Jackson not 
to leave. Wilson said that 
she felt she should call Albritton. 
Adams asked why and Wilson said 
that Jackson had left at 11 
pm after clearing leaving at 1 p.m. 
Around 1:30 p.m. Sharon Albritton phoned Adams. Adams 
told Albritton that she did not have a problem with Jackson 
leaving at 11 a.m. instead of 
1 p.m. because Jackson had fin-
ished her work and Adams and the other CNAs had the situa-
tion covered. Albritton told Adams that she wanted the time 
Jackson left documented. Adams asked why and told Albritton 
that Jackson had done everything she should have done to leave 
early. Albritton said that Adams should document the matter. 
Garner testified that the procedure for leaving work early 
was for the CNA to tell the charge nurse. The charge nurse 
would then tell the remaining C
NAs. They tell the supervisor 
and the supervisor advises the co
ordinator. On October 5, 1996, 
the charge nurse reassigned Felici
a Jackson™s patients. Each of 
the remaining five CNAs were 
given two of Felicia Jackson™s residents. Garner was told of the reassignment around 11:15 
a.m. The charge nurse was B. J. Adams. Garner testified that 
was a normal occurrence. Director of Nursing Sharon Albritton testified that the staff-
ing coordinator, Emma Riddley, 
is directly responsible for 
staffing assignments. Riddley reports to Albritton. Albritton 

testified that Respondent™s di
sciplinary policy may call for 
immediate action including disc
harge or may call for progres-
sive discipline depending on the vi
olation. That policy is called 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 396the Employee Code of Conduct. All discharges have to be ap-
proved by the administrator. 
Albritton testified that Felici
a Jackson was discharged on 
October 7, 1996, because she left
 the facility wi
thout permis-sion. On Saturday, October 5,
 Albritton was phoned by super-
visor Annie Wilson. Wilson told 
Albritton that Felicia Jackson 
had left the facility without pe
rmission. Jackson had asked for 
permission to leave that day at 
1 p.m., but she had left before 
lunchtime during the late morning. Albritton investigated the 

incident by talking with Jackso
n, Annie Wilson, B. J. Adams, 
Emma Riddley, Margaret Freeman and Elaine Lee. She met 

with Administrator Elaine Le
e and Felicia Jackson on Monday 
October 7. At that time Jackson was discharged. 
Albritton testified that other employees including LaBrenda 
West and Helen Funches had been
 fired because they left the 
facility without permission. She 
denied that Felicia Jackson™s 
involvement with the Union had anything to do with her dis-
charge. On cross-examination Albritton distinguished the case 
of Mary Bingham. Bingham had, according to Albritton, ar-
ranged for someone to work in her place without proper au-
thorization. Even though Bingham 
left the facility without per-
mission she did not leave her work unattended. One of the rea-
sons why Jackson was fired again according to Sharon Albrit-
ton was that she left Respondent in a position where there was a 
ﬁpotential for the aba
ndonment of patients.ﬂ 
Annie Wilson testified that sh
e was the weekend supervisor 
at Respondent™s facility on Sa
turday, October 5, 1996. She 
testified that Felicia Jackson came in at 8 a.m. and asked her if 
she could leave at 1 p.m. that 
day. Wilson told Jackson to get 
with her charge nurse (B. J. Adams), and if Jackson completed 
her work to get back with Wilson and they would talk about 
Jackson leaving at 1 p.m. Wils
on did not have another occasion 
to talk with Felicia Jackson that day. 
Wilson learned that Felicia Jack
son clocked out at 11:01 a.m. 
without checking back with Wilson. She checked and found out 
that at least three of Felicia 
Jackson™s patients had not been 
cared for before Jackson left. 
Administrator Elaine Lee testified that she was called at her 
home on October 5, 1996, by Sharon Albritton. She told Albrit-
ton to fully investigate the incident of Felicia Jackson leaving 
early. She was present when Felicia Jackson was discharged on 
October 7, 1996. 
Lee testified that Respondent had discharged other employ-
ees under circumstances similar to
 those involving Felicia Jack-son including Jewel Steele. Respondent introduced Steele™s 
separation notice which shows that Steele was discharged for 
insubordination and improper conduct in June 1995. The 
writeup on that document indicates 
that Steele refused to work 
in the south unit despite specifi
c instructions from her supervi-sor. Steele told her supervisor that she would go home before 
she worked the south unit and was tired of this ﬁdamn shit.ﬂ 
When her supervisor told her to
 clock out as she left the home 
Steele told the supervisor to ﬁclock her out my damn self.ﬂ 
Elaine Lee testified that several other employees were dis-
charged. Those included Shir
ley Hudson who received a per-
sonnel action report on July 10, 
1996, for leaving without per-
mission. Also discharged was LaBrenda West who received a 
disciplinary action report on October 29, 1996, showing that 
after telling the nurse she wa
s going on break, West disap-peared and had not returned as of November 2, 1996. Other 
discharges include Geanie Lewis, Helen Fuches, Yolanda Hin-
ton, Helen Fischer, Christian Stubway, and Sammie Blue. 
Geanie Lewis left because she was upset with a resident and 
said that she would not be 
back. Lewis received a personnel 
action report dated February 23, 1996, for leaving without per-
mission. Helen Funches received
 a disciplinary report on March 
5, 1996, for leaving without permission. The remarks on her 
report showed that she said her husband was sick and she left in 
the middle of her shift. Yolanda Hinton was disciplined for 
leaving without permission on 
January 23, 1996. Hinton said 
that she was going on break and did not return to finish the 

shift. Helen Fisher and Christian Stubway were terminated after 
both left but did not punch out.
 A personnel action report was 
issued to Sammie Blue showing that Blue reported to work 

earlier than her report date of February 5, 1995.  Lee testified 
that Blue was discharged on 
January 30, 1996, because Blue 
left after reporting and she did 
not have permission to leave. 
Elaine Lee denied that she 
knew about Felicia Jackson™s membership or affiliation in the Union. She testified that the 
Union had nothing to do with Jackson™s discharge. She testified 
that she never did see Felicia 
Jackson wearing a union button in 
the nursing home. She denied that she ever said anything to any 
employee including B. J. Adams,
 about Felicia Jackson™s union 
activities. 
Emma Riddley admitted that Mary Bingham was not dis-
charged after she left work w
ithout permission. Instead, Bing-
ham was counseled and given 
an employee counseling form 
dated August 28, 1996. That form included a comment that 
Bingham had left after replacing 
herself and untruthfully telling 
the nurse that Emma Riddley had 
given her permission to leave. 
Riddley wrote in that she had 
not given Bingham permission to leave early. Riddley testified 
that Bingham had actually phoned 
another CNA and had that person come in and replace Bingham 
before Bingham left. Bingham had not abandoned her patients.  
Sharon Albritton testified that she did not recall that Felicia 
Jackson had received any warning prior to her discharge. 
Albritton did not recall whether she learned of Felicia Jack-
son™s union activity before 
or after her discharge. 
Polly Darnall, the chief operating officer of Right Care, testi-
fied that she is unaware of any of Respondent™s CNAs aban-
doning his or her patients withou
t being discharged. She testi-
fied that Respondent was require
d to satisfy minimum staffing 
requirements from the state of
 no more than 10 patients per 
CNA during the 7 a.m. to 3 p.m. shift on October 5, 1996. She testified that when Felicia Jackson left the facility on October 5, 
that placed the remaining CN
As in noncompliance with the 
minimum staffing regulations. 
Findings Credibility
 In consideration of the record 
and her demeanor I find that I am unable to fully credit the 
testimony of Emma Riddley. Her 
testimony that she did not notic
e any employees wearing union 
buttons was especially incredib
le. As shown above the record 
evidence illustrated that Respondent and its supervisors were 
aware of the employees™ union activities. 
 PH NUSING HOME 397In consideration of the full record and the witnesses de-
meanor I find that Felicia Jackson testified credibly. As shown 
below I found that she was mistaken in one regard. She recalled 
that she did not tell supervisor 
Wilson that she wanted to leave 
early at 1 p.m. on October 5, 199
6. I am convinced that Jackson 
did tell Wilson that she wanted to leave at 1 p.m. Jackson did 
testify that she told Charge Nurse B. J. Adams that she wanted 
to leave at 1 p.m. 
I fully credit B. J. Adams in view of her demeanor and the 
full record.  Adams appeared to
 reply candidly to both direct 
and cross-examination. Her testimony regarding the incidents 

on October 5 are fully credited. 
I am convinced that Virgie Jackson and Robert Ellis testified 
truthfully in view of their demeanor and the full record. 
I do not credit the testimony of Sharon Albritton, Annie Wil-
son, or Emma Riddley to the ex
tent their testimony conflicts 
with credited evidence in view of
 their demeanor and the record 
evidence. As shown above I discredited Albritton™s denial that 
she interrogated Felicia Jackson about Jackson™s union activi-
ties. I am convinced that she wa
s not truthful in her testimony 
that she could not recall whether she knew of Felicia Jackson™s 
union activities before Jackson™s discharge. 
I credit the testimony and other evidence showing that 
Felicia Jackson was the most active union supporter during 
Respondent™s 1996 union organizing campaign. I find that the 
evidence shows that Respondent 
was aware of Jackson™s activi-ties and that Director of Nursing Sharon Albritton engaged in 
8(a)(1) activity regarding Felicia Jackson™s engaging in union 
activity at the nursing home. The evidence shows that Felicia 
Jackson left work early on both October 4 and 5, 1996, because 
of her sister™s medical conditi
on. On both occasions Jackson 
notified her direct supervisor be
fore she left and on both occa-
sions Jackson followed the direct
ions of her immediate supervi-sor and normal procedure regarding leaving the home before 
the end of the shift. 
Conclusion As to whether Respondent illegally discharged Felicia Jack-
son, I shall consider whethe
r the General Counsel proved 
through persuasive evidence that
 the Respondent acted out of 
antiunion animus Manno Electric, 321 NLRB 278 fn. 12 
(1996); Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 
899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982); 
NLRB v. Transportation Management
 Corp.,
 462 U.S. 393 (1983). 
The General Counsel cited 
Adam Wholesalers, 
322 NLRB 313 (1966), in arguing that it had proved a prima facie case. 
General Counsel contended that 
the record proved that Respon-dent knew of Felicia Jackson™
s union activities, that Respon-
dent demonstrated union animus and that the record proved that Respondent used pretextuous r
easons to discharge Jackson. 
The credited evidence shows that Felicia Jackson was deeply 
involved in union activities. 
She attended union meetings, 

signed an authorization card, solicited employees to sign au-
thorization cards and had an 8(a)(1) conversation with Director 
of Nursing Sharon Albritton. The evidence shows that Respon-
dent was aware of Jackson™s uni
on activities. In that regard I 
credit the testimony of Felici
a Jackson showing that Sharon 
Albritton questioned her and disc
ussed her union activities on 
July 28, 1996, and I credit the te
stimony of B. J. Adams show-
ing that Director of Nursing 
Albritton coupled the employees 
support of the Union with the di
scharge of Felicia Jackson dur-ing Adams meeting with Albritton on October 11, 1996.  
Sharon Albritton phoned B. J. Adams on October 5 and 
asked her to write a statement regarding Felicia Jackson leaving 
early that day. For various reasons Albritton and Adams did not 
get together until October 11. Albritton called Adams at her 
station at 3 p.m. on October 11 and said that she wanted to see 
Adams. Adams went to Albritton™s office and told her that she 

had an appointment and needed to leave that day. Albritton 
called and Elaine Lee came in the office. Albritton told Adams 
that her documentation of Felici
a Jackson leaving early on Oc-
tober 5 did not include the time Jackson left and she asked Ad-ams to rewrite the documentation. Adams said that she was not 
going to rewrite the documentation because she had written 
what had happened. Adams said that she would not write any-
thing else but that she would put the times down. Adams did 
put down the times and gave the documentation back to Albrit-
ton. Albritton said that what these people don™t know is the 
union is not here to help anyone, they™re here to fatten their 
pockets and that employees woul
d not be able to leave early 
like they could now. Adams said that she felt that Felicia Jack-

son was a victim of circumstances. Albritton said no she was 
not a victim of circumstances but Jackson was the one that™s 
around here stirring up this union mess. 
The record shows that Respondent demonstrated union ani-
mus by announcing its opposition to the Union, by engaging in 
8(a)(1) activity and by Sharon Albritton coupling the discharge 
of Felicia Jackson with th
e employees union campaign. 
I find that the General Counsel 
proved a prima facie case that 
Felicia Jackson was discharged because of her union activities. 
The General Counsel also argued that the evidence proved that 
Respondent used a pretextuous re
ason for Jackson™s discharge. As shown above on Friday, October 4, Jackson left the nurs-
ing home before the end of her shift. On that occasion Jackson 
told Staffing Coordinator Emma
 Riddley what had occurred 
and that she needed to leave. Riddley told Jackson to take care 

of her residents and to tell her coworkers and her charge nurse that she was leaving. 
On weekends the staffing coordi
nator is frequently not at the 
nursing home. That was the situation on Saturday, October 5. In 
her place was a weekend superv
isor, a RN, Annie Wilson.  
Wilson served in place of the 
staffing coordinator for purposes 
of anyone wanting to leave early. 
When Felicia Jackson arrived on Saturday, October 5, she 
did essentially what she had 
done on Friday, October 4. She 
first advised Charge Nurse B. J. Adams, then supervisor Annie 
Wilson that she needed to leave early at 1 p.m. She then did her 
work with her residents and told the other CNAs that she was 
leaving early. Between 10 and 11 a.m. Felicia Jackson told 
Charge Nurse B. J. Adams that she needed to leave earlier than 
1 p.m. and would leave after 
completing resident King. She 
asked the other CNAs to care for her residents. As she was 

leaving Jackson looked for B. J. Adams but Adams was not at 
the nurses™ station. Instead of Adams she told Charge Nurse 
Freeman that she was leaving. All the above evidence is cred-
ited. Some of it is not disputed
. For example it is not disputed 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 398that Felicia Jackson told other CNAs that she was leaving and 
that she asked those CNAs to care
 for Jackson™s residents. It is 
also undisputed that Jackson told both B. J. Adams and Ms. 

Freeman, the two charge nurses, that she was leaving after fin-
ishing with King. 
Nevertheless Director of Nurs
ing Albritton testified that 
Felicia Jackson™s early departure 
left the potential for patient 
abandonment. Her personnel ac
tion evidencing separation 
shows that Jackson was separate
d for leaving without permis-
sion and violation of company rules. 
The credited evidence shows that there was no question of 
patient abandonment. Felicia Jackson asked other CNAs to care 
for her patients and they agreed. She told Charge Nurses Ad-
ams and Freeman that she was leaving earlier than 1 p.m. and 
both agreed to her leaving. Earlier that day she had cleared her 
leaving before the end of her shift (despite the fact that at that 
time she planned to leave at 1 p.m.), with the overall weekend 
supervisor, RN Annie Wilson. 
Against that background I agree with the General Counsel. 
Respondent™s contention that Feli
cia Jackson left it with the potential for patient abandonment; that J
ackson left without 
permission and that Jackson violated company rules, was a 
pretext. Jackson did 
none of those things. 
Additionally, there is more evidence supporting a finding of 
pretext. The credited testimony 
shows that Felicia Jackson was 
told of her discharge at the very beginning of her October 7 

meeting with Elaine Lee and Sharon Albritton. Lee and Albrit-
ton did not give Jackson an opportunity to explain her October 
5 actions. Emma Riddley testifie
d that Respondent had decided 
to discharge Jackson before she phoned Jackson on the evening 

of October 5. Riddley testifie
d that Sharon Albritton had told 
her that ﬁit was abandonment and leaving without permission, 
and it would be automatic termination.ﬂ However, as shown 
herein, Respondent continued to 
conduct an investigation until 
several days after Jackson was told of her discharge. 
In consideration of whether Respondent would have dis-
charged Jackson in the absence of her union activities I find 
that the record showed that 
Respondent has discharged some employees for leaving work wi
thout permission. Several of 
those situations are clearly distinguishable from the case of 
Felicia Jackson. Jewel Steele 
was shown to have been dis-
charged for insubordination and 
improper conduct. Jackson was not shown to have engaged in either insubordination or im-
proper conduct. LaBrenda West told a charge nurse that she 
was going on break and disappeared. She had not returned to 
work days later when she was formally discharged. Yolanda 
Hinton also left after saying she was going on break. Helen 
Fisher and Christian Stubway left without punching out. Those 
cases were not similar to the Felicia Jackson situation. Geanie 
Lewis said as she left that sh
e would not be back. Again that 
was different from the situation 
with Felicia Jackson. Two em-
ployees, Helen Funches and Sa
mmie Blue were apparently 
discharged for leaving without permission.  
Emma Riddley testified that
 CNA Mary Bingham was not 
discharged even though Bingham le
ft work without permission. 
Instead Bingham was counseled. Bingham, unlike Felicia Jack-

son, left after being untruthful. 
She said that Emma Riddley had 
given her permission to leave when Riddley had not given per-
mission. Bingham was Respondent™s observer during the 
NLRB election. 
The credited evidence showed that Felicia Jackson did not 
engage in any misrepresentation. 
Respondent argued that the evidence showed that when 
Jackson left on October 5 the other CNAs by taking the extra 
load left with Jackson™s patients, exceeded the state regulation 
allotment of 10 patients per CNA. The record failed to show 
that such was the case. There was no evidence showing the 
actual number of patients per CNA on October 5. 
I find that by showing that only two of the several instances 
of discharge, may have involved 
discharge for a situation that 
could be favorably compared with that of Felicia Jackson does 
not prove that Respondent would have discharged Jackson in 
the absence of her union activities in view of the evidence of 
pretext, the showing that in similar instances other employees 
were not discharged and the strong prima facie case. 
Pitt Ohio 
Express, 322 NLRB 867 (1997). 
I find that the General Counsel proved that Respondent was 
motivated by her union activities 
to discharge Felicia Jackson, 
that Respondent engaged in pretext in an effort to hide the true 
reason for Jackson™s discharge and that Respondent failed to 
prove that it would have discharged Felicia Jackson in the ab-
sence of her union activities. 
C. The 8(a)(1) Allegations
 Discharged Supervisor Bettye Adams 
Sharon Albritton testified that B.J. Adams was discharged 
because she failed to attend an October 15, 1996 meeting. Ad-
ams had been called to meet and discuss Adam™s change in her 
own work schedule without following the proper procedure.   
B. J. Adams was scheduled to
 work on October 7 but she 
switched her work assignment with
 another LPN, Tish Johnson. 
On October 11 Albritton spoke to
 B. J. Adams about Felicia 
Jackson leaving the 
facility without perm
ission. Albritton 
phoned Adams on October 5 and aske
d her to write a statement regarding Felicia Jackson leav
ing early. Subsequently in a 
meeting with B. J. Adams and El
aine Lee, Albritton asked Ad-ams to clarify her prior statement regarding Felicia Jackson 
leaving the facility. However, Ad
ams left that meeting before 
making a clarifying statement. She said that she had another 
appointment and had to leave. 
B. J. Adams testified that she was scheduled to work on Oc-
tober 7, 1996, but that she switc
hed out with another nurse, Ms. 
Johnson. Adams was working two jobs at the time and trying to 
go to school. She needed that day off to get ready for a test at 
school that night. Adams testified that her supervisor Annie 
Wilson was present when Johnson agreed to work in Adams™ 
place on October 7. That conversation occurred at the nursing 
home on October 6. Wilson said 
to Johnson, ﬁTia, so you™re 
going to work for B. J. in the mo
rning, and she said yes. B. J., 

you™re going to be off right?ﬂ Adams replied that she was going 
to be off and Wilson said okay. 
Even though she did not work that day Adams attended a 
meeting called by Director of Nursing Albritton. Margaret Car-
son and two other nurses and a RN
 were at the meeting along 
with Adams and Albritton. 
 PH NUSING HOME 399Adams was off work on October 8 and 9 as well as on Octo-
ber 7, 1996. She next returned 
to work on October 10. Adams had received messages to phone Sharon Albritton but she did 
not contact Albritton until she re
turned to the nursing home for 
work on October 10. Adams reported to Albritton but Albritton 
was tied up the entire day. Albritt
on called her station at 3 p.m. on October 11 and said that she wanted to see Adams. Adams 
went to Albritton™s office and told her that she had an appoint-
ment and needed to leave that 
day. Albritton called and Elaine 
Lee came in the office. Albritt
on told Adams that her documen-tation of Felicia Jackson leaving early on October 5 did not 
include the time Jackson left and she asked Adams to rewrite 
the documentation. Adams said 
that she was not going to re-write the documentation because she had written what had hap-
pened. Adams said that she would not write anything else but 
that she would put the times down. Adams did put down the 
times and gave the documentation 
back to Albritton. Albritton 
said that what these people don™t know is the Union is not here 
to help anyone, they™re here to fatten their pockets and that 
employees would not be able to leave early like they could 
now. Adams said that she felt that Felicia Jackson was a victim 
of circumstances. Albritton said no she was not a victim of 
circumstances but Jackson was th
e one that™s around here stir-
ring up this union mess. Adams admitted that she knew that 
Jackson actively supported the 
Union while she worked for 
Respondent.  On October 14 Adams gave prepared another document and 
gave it to Albritton (GC Exh. 12). After work that day, around 
5 p.m., Emma Riddley phoned Adams and told her to not report 
for work the next day. Instead she instructed Adams to meet 
with Lee and Albritton. However, Adams did not attend the 
meeting with Lee and Albritton on October 15. She testified 
that she was tired of the whole matter. 
On October 17 Adams phoned Albritton and asked what they 
had decided. Albritton told her that she had been terminated for 
a no-call, no-show to a mandatory meeting.  
Adams testified that it was not until she attended an em-
ployment security hearing that she first heard that she was dis-

charged because she changed out her October 7 work assign-
ment with Johnson. 
Findings At the conclusion of the General Counsel™s case I granted 
Respondent™s motion to dismiss th
e allegations that Respondent 
illegally discharged B. J. Adams. The General Counsel re-
quested that I reconsider my ruling. 
As shown in the transcript I made the decision to dismiss the 
allegations that Respondent disc
harged B. J. Adams on October 
17, 1996, because Adams refused to commit unfair labor prac-

tices. In making that determinat
ion I assumed for the sake of 
considering Respondent™s motion 
that the General Counsel had 
shown that Respondent had discharged Felicia Jackson because 
of Jackson™s union activities. 
The record evidence most favorable to the General Counsel 
shows that Respondent supervisor
 Sharon Albritton asked B. J. Adams to ﬁclarifyﬂ her prior statement regarding Felicia Jack-

son leaving the facility early and to rewrite the prior statement 
because that prior statement did not include the time that 
Felicia Jackson left the facility 
on October 5, 1996. The record 
shows that Adams did submit a 
second written statement and 
that she was not asked to do anything further in regard to the 

investigation of the matters leading to the discharge of Felicia 
Jackson. B. J. Adams testified that she learned at an employment se-
curity hearing that Respondent had discharged her because she 
exchanged work assignments with another nurse for October 7 
without following proper procedure. Evidence introduced 
through Sharon Albritton showed that Respondent contends 
that Adams was discharged because she failed to attend a meet-
ing with Albritton and Elaine Lee to discuss her October 7 
work exchange. Adams admitted that she did exchange work 
assignments and she admitted that she did not attend an Octo-
ber 11 meeting with Albritton and 
Lee despite being told to be 
at the meeting. 
After resting and after I ruled 
in favor of Respondent™s mo-
tion to dismiss as to the B. J. Adams allegations, I denied the 
General Counsel™s request to put on evidence of disparity in the 
treatment of Adams. 
In view of the entire record I find that my decision to dismiss 
the allegations regarding the term
ination of B. J. Adams should 
stand. The General Counsel failed to make a prima facie case 

that Respondent discharged B.
 J. Adams because Adams re-
fused to engage in an unfair labor practice. 
Bargaining Order 
It is alleged that a bargaining order should issue holding the 
Union to be the exclusive collective-bargaining representative 
of Respondent™s employees, 
 Including: All full-time and regular part-time service 
and maintenance employees, including CNA (nurses 

aides), housekeeping employ
ees, laundry employees, die-
tary employees, and janitor/maintenance employees em-
ployed by Respondent at its 1600 Raymond Road, facility; 
Excluding: All other employees, including LPNs, RNs, 
technical employees, professional employees, clerical em-
ployees, guards and supervisors as defined in the Act. 
 Respondent admitted that the above-described bargaining 
unit is an appropriate unit within 
the meaning of Section 9(b) of 
the Act. 
A list of employees on Responde
nt™s payroll for the period 
September 1 through 15, 1996, incl
uding Patricia Strayly and 
Jacqueline a/k/a Jackie Morris, was received in evidence as 
General Counsel™s Exhibit 9. 
Union Organizing Director Robert Ellis testified that the 
campaign in Mississippi started in July 1996 and involved 12 
nursing homes in the Jackson, Mi
ssissippi area. Felicia Jackson 
was the only employee from Res
pondent to attend one of the first union meetings in Jackson. 
Ellis gave Felicia Jackson one 
of the Union™s organizing packets that included a know your 
rights document, some documents from the NLRB about con-
ducting a fair election, an authorization card and a new initia-
tion dues card. 
Ellis explained to Felicia Jackson that the authorization cards 
were the employees™ authorization for the Union to represent 
them and that an employee did not become a member of the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 400Union by signing the authorization card. He showed her a 
membership application and discussed how it differed from the 
authorization card. Ellis told Felicia Jackson that when she 
solicited employees to sign au
thorization cards she should ex-
plain the difference between authorization and membership 
application cards. During the ca
mpaign Ellis received a number 
of signed authorization cards from Felicia Jackson. The cards 
were returned to the union hall in Jackson. 
Linda Charlton, a secretary for the Union, testified that she 
received mail on behalf of the Union.  Charlton testified that 
she frequently received union si
gned authorization cards in the 
mail. She identified the Genera
l Counsel™s Exhibits 136 as an 
example of the cards she has received showing her initials and a 
date stamp. She filed the cards in the file cabinet and main-
tained a list of the employees represented in the cards. When 
Union Representative Rose Turner filed a petition involving 
Respondent with the NLRB Charlton gave all the union au-
thorization cards to Turner. Charlton testified that she also re-
ceived some cards from union representatives in the Jackson 
UFCW office. Union Representative Rose Turner testified that she received 
all the union authorization card
s signed by some of Respon-
dent™s employees from Linda Charlton. Turner turned those 
cards into the NLRB along with the Union™s representation case 
petition. Union Representative Barbara Dotson participated in the un-
ion organizing campaign at Respondent™s facility during 1996. 
She assisted Union Agent Bob Ellis. Milton Jones also worked 

as union coordinator during that campaign. Dotson received 
some signed union cards from Felic
ia Jackson. She testified 
that the initials B. D., F. J., and B. E. on various authorization 

cards stand for Barbara Dotson, 
Felicia Jackson, Milton Jones, and Bob Ellis. 
Milton Jones, International uni
on representative, testified 
that he coordinated the 1996 campaign at Respondent™s facility. 
Jones testified that Felicia Jackson was the employee that was 
responsible for signing the large majority of those employees 
that signed union authorization 
cards. Felicia Jackson attended 
more union meetings that any other employee. She attended a 

majority of the Union™s meetings. 
Elijah Lovett, who is employed by the Local Union, testified 
that he mailed union authoriz
ation cards signed by Respon-
dent™s employees to the union 
office in Memphis, Tennessee. 
He was given the cards by union employees Barbara Dotson, 
Bob Ellis, and Milton Jones. 
Dequoida Kees identified a union 
authorization card that she 
signed on July 29, 1996. She signed a second union authoriza-
tion card on August 1, 1996.  Kees
 testified that she is not cur-
rently working for Respondent and that she is under suspen-
sion. She started working fo
r Respondent in June 1996. 
Doreen Gilbert identified two 
union authorization cards as 
cards signed by her. The second card was given to her by 
Felicia Jackson as she was leaving work. Gilbert asked Jackson 
for an authorization card. Jacks
on told her they were trying to 
get the Union in at the facility. She asked Gilbert to read the 
card along with a pamphlet she ga
ve Gilbert. G
ilbert is still 
employed by Respondent. 
The parties stipulated to the authenticity of the union au-
thorization card of Mary Quinn. Quinn testified that she read 

the card before signing it.  
Lillie Taylor identified the Ge
neral Counsel™s Exhibit 143(a) 
as a union authorization card signe
d by her. She testified that 
she read the card before she signed it and that she mailed the 
card. Taylor testified that sh
e also signed a second union au-thorization card (GC Exh. 143(b)) and returned that card to 
Felicia Jackson. She also read that card before signing. Taylor 
testified that at some point either before or after she signed 
143(b), Felicia Jackson told her that by signing the card she had 
obligated herself to vote for the Union. 
Mary Williams testif
ied that she has worked for Respondent 
on and off since 1989 in housekeeping. Williams identified 
General Counsel™s Exhibit 146 as a union authorization card 
she signed and mailed back to the Union. Williams testified that 
she read the card before signing. 
Mae Etta Garner identified a union authorization card signed 
by her as the General Counsel™s Exhibit 117. She read the card 
before she signed it. After signing the card she returned the 
card to Felicia Jackson.  
Virgie Jackson has worked fo
r Respondent as a rehab CNA 
for about 2 years. Ms. Jackson identified an authorization card 
as one she signed after reading it. It was received in evidence as 
the General Counsel™s Exhibit 1
24. Virgie Jackson saw Felicia Jackson wear a union button at work. Felicia Jackson wore her 
union button just below her nametag. 
Rowena McClain, a CNA, iden
tified a union authorization 
card she signed after reading the card. She returned the card to 
Felicia Jackson (GC Exh. 132). 
Felicia Jackson identified unio
n authorization cards as hav-
ing been signed by employees Ada Adams (GC Exh. 101), and 
cards of other employees (GC Exhs. 102Œ113, 115Œ116, 119Œ
123, 125, 127Œ131, 133Œ135, 138Œ142, 145, 147, and 148).  
I also received the authorization cards of Debra Randle and 
Tracy D. Taylor by comparing the signatures on those cards 

with the respective state wit
hholding and Federal W-4 signa-
tures. Findings The record established that more than 42 different employees 
in the appropriate bargaining unit submitted signed authoriza-
tion cards to the Union on or before September 2, 1996. The 
General Counsel™s Exhibit 9 proved that Respondent had no 
more than 72 employees in the appropriate bargaining unit 
during the period from September 1 through 15, 1996. 
There was no credible evidence that established that any of 
the union authorization cards were not valid. Two employees, 
Doreen Gilbert and Lillie Taylor, 
testified as to what they be-
lieved they were required to do as a result of their signing an 
authorization card. I am persuade
d that credible evidence shows 
that employee were not misled 
into signing authorization cards. 
I credit the testimony of Felicia Jackson to the extent there are 
conflicts in what employees were 
told about the cards. The card language shows that the signer is authorizing the Union to be 

his or her representative for purposes of collective bargaining. 
See 
DTR Industries, 311 NLRB 833, 839 (1993); Action Auto 
Stores, 298 NLRB 875, 881 (1990), enfd. mem. 951 F.2d 349 
 PH NUSING HOME 401(6th Cir. 1991). I find on the basis of that evidence that the 
Union represented a majority of
 the bargaining unit employees 
on September 2, 1996. 
General Counsel contended th
at Respondent has committed 
numerous egregious unfair labor practices which are so serious 
and substantial in character, that
 the possibility of conducting a 
fair rerun election by use of tr
aditional remedies is slight, at 
best. That the employees™ sent
iments regarding representation 
having been so clearly expre
ssed, as shown by the demon-
strated card majority of 58.3 per
cent, those employees would be 
best protected by the issuance of a bargaining order. 
As shown herein I have found 
that Respondent engaged in 
the following unfair labor practices. In August 1996, Respon-
dent through its director of nursing, Sharon Albritton, imple-
mented an illegal no-solicitation/no-distribution rule, dispar-
ately applied its no-solicitation/no-distribution rule against 
union activities, threatened an employee with discipline if the 
employee continued to solicit or distribute for the Union and 
unlawfully interrogated an em
ployee about union activities. 
In early October 1996, Respondent through its staffing coor-
dinator, Emma Riddley, threat
ened employees with adverse 
changes in working conditions if the employees selected the 
Union as their collective-bargaining representative. 
On October 7, 1996, Respondent
 discharged its employee 
Felicia Jackson because of Jackson™s union activities. 
Discharges have been held to constitute ﬁhallmarkﬂ viola-
tions of the Act which may warrant the issuance of a bargaining 
order. Adam Wholesalers, 322 NLRB 313 (1996);
 Flexsteel
, 228 NLRB 136 (1977); Ultra-Sonic De-Burring, 233 NLRB 1060, 1068 (1977). 
However, this case does not include the numerous illegal ac-
tions found in other cases including 
Adam Wholesalers, 
supra. There was a hallmark violation in the illegal discharge of 
Felicia Jackson on October 7, 1996. I also found that two of Respondent™s supervisors, Direct
or of Nursing Sharon Albritton 
and Staffing Coordinator Emma 
Riddley, engaged in illegal 
conduct. All the unfair labor practices occurred in August and 
October. The several 8(a)(1) vi
olations committed by Sharon 
Albritton all occurred in August 
1996. Subsequently, no other 
violations occurred until October. On October 7 Respondent 
illegally discharged the leading union advocate Felicia Jackson. 
Also in October Emma Riddley threatened employees with 
adverse working conditions if they selected the Union. 
As to those illegal activities th
e discharge of Felicia Jackson 
most likely had a pervasive impact on the unit employees. The 

8(a)(1) violations by Sharon Albritton were limited to com-
ments to Felicia Jackson. As shown above, the comments by 
Emma Riddley were made 
to several employees. 
The evidence illustrated serious
 and persuasive misconduct. 
However, it was more restricted that that found in any case 
where a bargaining order i
ssued. The misconduct was not 
shown to have emanated from upper level management and no 
misconduct occurred after October 1996. The NLRB election 
was held on November 8, 1996, and the Union came within 
three votes of winning. 
The record shows that the union campaign was run almost 
single handedly by Felicia Jackson. She was discharged on 
October 7 and the election was he
ld a month later on November 
8, 1996. Despite the fact that th
e Union was without its primary 
campaigned for that one month be
fore the election, the Union 
achieved almost 50 percent of the 
vote. If this order stands and 
another election is held the new election will be held after 

Felicia Jackson is offered rein
statement. I am not convinced 
that under those circumstances a fa
ir rerun election could not be 
held. With those facts in mind I am not persuaded that the 
possibility of erasing the effects of the Respondent™s unfair 
labor practices is slight and that holding a fair rerun election is 
unlikely. 
I find that the unfair labor practices which did occur during 
the critical period between the 
September 16 petition and the 
November 8 election, constitute objectionable conduct. That 
objectionable conduct included th
e 8(a)(1) comments by Emma 
Riddley and the 8(a)(1) and (3) 
October 7 discharge of Felicia 
Jackson. I recommend the election be set aside and that this 
matter be remanded to the Region
al Director to conduct a rerun election. 
CONCLUSIONS OF LAW 
1. P H Nursing Home, Inc. is an employer engaged in com-
merce within the meaning of Section 2(6) and (7) of the Act.   
2. United Food and Commercia
l Workers Union, Local 1529 
is a labor organization within th
e meaning of Section 2(5) of 
the Act. 
3. Respondent, by coercively
 interrogating its employees 
about their union activities; by
 implementing a
nd disparately applying an illegal no-solicita
tion/no-distribution rule; by 
threatening its employee with discipline if the employee solic-

ited or distributed for the Union on Respondent™s premises; and 
by threatening its employees with adverse changes in working 
conditions if they select the Union as their representative; has 
engaged in conduct violative of
 Section 8(a)(1) of the Act. 
4. Respondent by discharging a
nd refusing to rehire Felicia 
Jackson because of her union activities has engaged in conduct 
violative of Section 8(a)(1) and (3) of the Act. 
5. The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within the meaning of Section 2(6), 
(7), and (8) of the Act. 
THE REMEDY 
Having found that Respondent ha
s engaged in unfair labor 
practices, I shall recommend that it be ordered to cease and 

desist therefrom and to take certain affirmative action designed 
to effectuate the policies of the Act. 
As I have found that Respondent has illegally discharged 
Felicia Jackson in violation of se
ctions of the Act, I shall order 
Respondent to offer Felicia Jackson immediate and full em-ployment to her former job or, if
 that job no longer exists, to a 
substantially equivalent position.
 I further order Respondent to 
make Felicia Jackson whole for any loss of earnings she suf-

fered as a result of the discri
mination against her and remove 
from its records any reference to the unlawful actions against 

Felicia Jackson and notify Jackson in writing that Respondent™s 
unlawful conduct will not be used as a basis for further person-
nel action. Backpay shall be computed as described in 
F. W.
 Woolworth Co., 90 NLRB 289 (1950), with interest as de-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 402scribed in New Horizons for the Retarded
, 283 NLRB 1173 
(1987). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
1 ORDER The Respondent, P H Nursing Ho
me, Inc., Jackson, Missis-sippi, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Coercively interrogating it
s employees about their union 
activities. 
(b) Implementing and disparately applying an illegal no-
solicitation/no-distribution rule 
against its employees because 
those employees are engaged in union activities. 
(c) Threatening its employees with discipline if the employee 
solicited or distributed for th
e Union on Respondent™s premises. 
(d) Threatening its employees with adverse changes in work-
ing conditions if the employees se
lect the Union as their repre-
sentative. 
(e) Discharging and refusing to
 reemploy its employees be-
cause of their union or ot
her protected activities. 
(f) In any like or related manner 
interfering with, restraining, 
or coercing employees in the exercise of rights guaranteed them 
by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days of this Order, offer Felicia Jackson im-
mediate and full employment to her former job or, if that job no 
longer exists, to a substantially
 equivalent position without 
prejudice and make her whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
her plus interest, in the manner set forth in the remedy section 
of the decision. (b) Within 14 days from the date of this Order, remove from 
its files any reference to its unlawful discharge of Felicia Jack-
son, and within 3 days thereafter
 notify Felicia Jackson in writ-
ing that this has been done and that the discharge will not be 
used against her in any way. 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, and timecards, 
personnel records, reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this or-
der. (d) Post at its facility in J
ackson, Mississippi, copies of the 
attached notice.
2 Copies of the notice, on forms provided by the 
Regional Director for Region 26, 
after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
                                                          
 1 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
2 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial. (e) Notify the Regional Director, for Region 26, in writing 
within 20 days from the date of this Order what steps the Re-
spondent has taken to comply. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government
  The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT
 interrogate our employees about their 
membership in United Food and Commercial Workers Union, 
Local 1529, or any other labor organization. 
WE WILL NOT implement or 
apply a no-solicitation/no-
distribution rule which discrimi
natorily restricts employees™ 
union activities. 
WE WILL NOT threaten our employees with disciplinary 
action if those employees solicit 
or distribute for the Union on 

Respondent™s premises or during working hours. 
WE WILL NOT threaten our employees with adverse 
changes in working conditions if the employees select the Un-
ion as their bargaining representative. 
WE WILL NOT discharge our em
ployees because of their 
union activities. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce our employees in the exercise of rights guar-
anteed them by Section 7 of the Act. 
WE WILL, within 14 days of this Order, offer Felicia
 Jack-
son, immediate and full reinstatement to her former job or, if 
that job no longer exists, to a 
substantially equivalent position 
without prejudice. 
WE WILL make Felicia Jackson whole for any loss of earn-
ings and other benefits resulting from our discriminatory ac-

tions, less any net interim earnings, plus interest. 
P H Nursing Home, Inc. 
 